Citation Nr: 1303004	
Decision Date: 01/28/13    Archive Date: 02/05/13

DOCKET NO.  10-04 705	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran had active duty service from January 1965 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The Veteran relocated during the pendency of the appeal, and original jurisdiction currently resides in the VARO in Portland, Oregon.  

In January 2010 and July 2010, the Veteran requested a hearing before a member of the Board and a hearing was scheduled for February 2011.  However, in a December 2010 statement, the Veteran withdrew his prior hearing requests.  The Veteran has not requested another hearing and, therefore, the Veteran's hearing requests are deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2012).

The Board subsequently remanded the case for further development in April 2012.  As will be discussed below, the directives of the remand were completed.  The Veteran's claim has been returned to the Board.  


FINDING OF FACT

The Veteran's left shoulder disability is manifested by flexion limited to no less than 125 degrees and abduction to no less than 120 degrees, to include upon repetitive motion testing and in consideration of the Veteran's subjective complaints of painful motion.  There is no functional loss beyond that contemplated by the currently assigned rating.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for the Veteran's left shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Codes 5003, 5010, 5201, 5202, 5203 (2012).  



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  Prior to the initial adjudication of the Veteran's claim, he was provided with complete notice in a February 2009 letter from the Reno RO; his acknowledgement of this notice, to include that of regulations pertinent to the establishment of an effective date and of the disability rating, was received by VA in March 2009.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Board specifically notes that the April 2012 Board Remand directed that updated VA treatment records dated after March 15, 2011, were to be obtained and associated with the record.  This was accomplished by the VA Appeals Management Center in April 2012 and August 2012.  Accordingly, the Board finds that VA has substantially complied with the Board's November 2009 remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  The record also includes records pertaining to the Veteran's receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  

VA examinations were conducted in June 2009 and May 2011; the record does not reflect that either examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Each examiner conducted a physical examination, recorded clinical findings to include range of motion testing, reviewed the complete record, and documented the Veteran's subjective complaints.

No additional evidence, relevant to the issue adjudicated in this decision, appears to be available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining should be resolved in favor of the Veteran.  Id. § 4.3. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

In January 2009, the Veteran filed a claim to establish service connection for a left shoulder disorder.  This claim was granted by the Boise RO in the July 2009 rating decision; an initial 10- percent evaluation was assigned, effective from January 30, 2009.  The Veteran expressed disagreement with the assigned evaluation and subsequently perfected an appeal to the Board.  In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2012) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of the disability is for consideration in rating a disability.  

The rating criteria for the shoulder are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203 (2012).  Diagnostic Codes 5200-5203 distinguish between the major (dominant) extremity and the minor (non-dominant) extremity.  See 38 C.F.R. § 4.69 (2012).  The evidence of record shows that the Veteran is right-handed.  Therefore, the criteria referencing the minor extremity are for consideration here.

The Veteran is currently assigned a 10 percent evaluation for his service-connected left shoulder disability under Diagnostic Codes 5201-5010.  With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2012).  The hyphenated Diagnostic Code in this case indicates that traumatic arthritis (Diagnostic Code 5010) is the service-connected disorder and that limitation of motion of the arm (Diagnostic Code 5201) is a residual condition.  

Normal range of motion of the shoulder is abduction from 0 to 180 degrees.  38 C.F.R. § 4.71, Plate I (2012).  Diagnostic Code 5201 provides that a 20 percent rating when motion of the minor arm is limited to shoulder level (90 degrees) or to midway between the side and shoulder level (45 degrees), and a 30 percent rating when motion of the minor arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2012). 

The record reflects that the most limited range of motion of the left shoulder demonstrated by the Veteran was 120 degrees of abduction, to include upon repetitive motion testing and in consideration of the Veteran's complaints at pain on motion.  Concerning the Veteran's reports of left shoulder pain on motion, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, neither of the VA examiners noted additional loss of function with repetitive use.  As the Court of Appeals for Veterans Claims (Court) noted in Mitchell v. Shinseki, Id., a Veteran is not entitled to a maximum evaluation based on lost range of motion simply because he exhibits pain throughout range of motion.  

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that 38 C.F.R. § 4.59 provided for a compensable rating in all instances of painful motion of a joint.  In this case, since the Veteran already has a 10 percent rating for his left shoulder, no further rating is warranted based on painful motion alone without functional limitation.

Further, the June 2009 and May 2011 examiners noted that there was no evidence of fatigue, weakness, lack of endurance, incoordination, spasms, focal weakness, localizable tenderness, guarding, atrophy, deformity, malalignment, instability, subluxation, heat, redness, edema, effusion or drainage.  DeLuca, 8 Vet. App. at 205; 38 C.F.R. §§ 4.40, 4.45.

In light of above, an increased evaluation is not warranted under Diagnostic Code 5201.  However, the Board will consider the applicability of other Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Diagnostic Code 5203 pertains to impairment of the clavicle or scapula with dislocation; nonunion with or without loose movement; or malunion.  In the alternative, the disability may be rated on impairment of function of a contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2012).   

Diagnostic Code 5010, for traumatic arthritis, directs that disabilities rated under this Diagnostic Code be rated based on limitation of motion of the affected part, as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent rating will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  Id. 

It appears that the currently-assigned 10 percent evaluation is based on X-ray evidence of degenerative changes in the left shoulder and a noncompensable range of motion, as discussed above.  While degenerative changes in the left shoulder were noted on X-ray at the June 2009 VA examination, neither X-ray showed evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  The X-ray also did not show dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula with loose movement.  For that reasons, an evaluation in excess of 10 percent is not warranted under Diagnostic Codes 5003, 5010, or 5203.

Diagnostic Code 5202 contemplates impairment of the humerus, and assigns ratings for recurrent dislocation of the humerus based on frequency and related guarding of all arm movements.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2012).  However, as there is no evidence that the humerus is recurrently dislocated, Diagnostic Code 5202 is not for application.  Further, there is no evidence that the Veteran has a residual scar from his October 2008 left shoulder surgery which manifests in any qualifying characteristics such that a separate rating for the left shoulder surgical scar is warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2012).

In Rice v. Shinseki, the Court held that once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2012) that an informal claim identify the benefit sought has been satisfied, and VA must consider whether the claimant is entitled to a total disability rating for compensation on the basis of individual unemployability (TDIU) rating.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  However, entitlement to TDIU was denied in the July 2009 rating decision, and the Veteran has not indicated his disagreement with that decision.  While the record reflects that the Veteran retired from his last occupation, the May 2011 VA examiner opined that, despite the functional impairment caused by the his service-connected left shoulder disability, the Veteran was capable of performing sedentary work.  As noted in the May 2011 VA examination report, the Veteran was last employed in 2005 by a natural gas company, performing "office and administrative work."  The Board observes that the Veteran's most recent occupation is consistent with the types of tasks which the VA examiner noted that the Veteran could still perform.  Accordingly, further consideration of the issue of TDIU is not required.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2012).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The Board finds that the schedular rating is adequate.  Ratings in excess of that currently assigned are provided for higher levels of severity of limitation of function of the left shoulder, but for certain manifestations which the medical evidence reflects are not present in the Veteran's clinical picture.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's left shoulder disability.  The record does not reflect that he has required further surgery past his October 2008 rotator cuff repair, or otherwise required hospitalization for treatment.  Both VA examinations reflect that the Veteran is retired from his most recent occupation, performing office and administrative work, in 2005.  However, the VA examiner opined that the Veteran was capable of performing duties of sedentary employment, such as office work.  To the extent that the Veteran's left shoulder disability impaired his ability to complete these tasks, the basis of the VA Rating Schedule is to compensate for the interference that each individual disability causes with employment.  The record does not reflect that the Rating Schedule is inadequate to contemplate the manifestations of his disability.  Thus, no extraschedular referral is required.  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and the Veteran's claim for an increased initial evaluation must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent for service-connected status post left shoulder rotator cuff repair is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


